 1   ROGER P. CROTEAU, ESQ.
     Nevada Bar No. 4958
 2   TIMOTHY E. RHODA, ESQ.
     Nevada Bar No. 7878
 3   ROGER P. CROTEAU & ASSOCIATES, LTD.
     9120 West Post Road, Suite 100
 4   Las Vegas, Nevada 89148
     (702) 254-7775
 5   (702) 228-7719 (facsimile)
     croteaulaw@croteaulaw.com
 6   Attorney for Defendant
     THUNDER PROPERTIES, INC.
 7
 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10                                                ***
11   BANK OF AMERICA, N.A.,                 )
                                            )
12                               Plaintiff, )
                                            )            Case No. 3:16-cv-00188-MMD-CBC
13   vs.                                    )
                                            )
14   THE SIENA HOMEOWNER’S                  )
     ASSOCIATION; THUNDER PROPERTIES, )
15   INC.; and HAMPTON & HAMPTON            )
     COLLECTIONS, LLC,                      )
16                                          )
                               Defendants. )
17                                          )
18               STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO
                        SECOND MOTION FOR SUMMARY JUDGMENT
19                                  (Second Request)
20          COMES NOW, Defendant, THUNDER PROPERTIES, INC. and Plaintiff, BANK OF
21   AMERICA, N.A., by and through their undersigned counsel, and hereby stipulate and agree as
22   follows:
23          1.     On November 19, 2018, Plaintiff filed a Second Motion for Partial Summary
24                 Judgment herein [ECF #85]. Defendant’s Response to said Motion was originally
25                 due on December 17, 2018, and replies are presently due on January 7, 2019,
26                 pursuant to a stipulation approved on December 10, 2018 [ECF #89].
27          2.     At the time that said stipulation was submitted and approved, Defendant’s counsel
28
                                              Page 1 of 3                                  2487 Napoli
 1                erroneously calendared the due date for the Opposition to be January 7, 2019,

 2                rather than the Reply. As a result, to date, Defendant has not yet filed its

 3                Opposition. Defendant asserts that the failure to timely file the Opposition is the

 4                result of excusable neglect and that no harm has been suffered by any party as a

 5                result thereof.

 6         3.     The parties are presently engaged in settlement discussions and prefer to devote

 7                their time and resources to an effort to amicably resolve the instant matter. In

 8                addition, as a result of the holidays and family obligations associated therewith,

 9                counsel has been required to devote time and attention to numerous other pending

10                legal matters since the filing of the Motion for Summary Judgment which have

11                detracted from the time available prepare a response.

12         4.     Defendant shall have an extension of time until January 28, 2019, in which to

13                respond to the Plaintiff’s Second Motion for Summary Judgment.

14         5.     This Stipulation is made in good faith and not for purpose of delay.

15         Dated this    7th        day of January, 2019.

16   ROGER P. CROTEAU &
      ASSOCIATES, LTD.                                 AKERMAN, LLP
17
18
      /s/ Timothy E. Rhoda                              /s/ Jamie K. Combs
19   TIMOTHY E. RHODA, ESQ.                            JAMIE K. COMBS, ESQ.
     Nevada Bar No. 7878                               Nevada Bar No. 13088
20   9120 West Post Road, Suite 100                    1635 Village Center Circle, Suite 200
     Las Vegas, Nevada 89148                           Las Vegas, NV 89134
21   (702) 254-7775                                    (702) 634-5000
     croteaulaw@croteaulaw.com                         jamie.combs@akerman.com
22   Attorney for Defendant                            Attorney for Plaintiff
     Thunder Properties, Inc.                          Bank of America, N.A.
23
24
                                                 IT IS SO ORDERED.
25
26                                               By:
                                                            Judge, U.S. District Court
27
                                                 Dated:      January 9, 2019
28
                                               Page 2 of 3                                       2487 Napoli
 1                                 CERTIFICATE OF SERVICE

 2         I HEREBY CERTIFY that on this           7th           day of January, 2019, I served via the

 3   United States District Court CM/ECF electronic filing system, the foregoing STIPULATION

 4   AND ORDER TO EXTEND TIME TO RESPOND TO SECOND MOTION FOR

 5   SUMMARY JUDGMENT (Second Request) to the following parties:

 6         Melanie D Morgan                              Christopher V. Yergensen
           Akerman LLP                                   Nevada Association Services, Inc.
 7         1635 Village Center Circle, Suite 200         6224 West Desert Inn Road
            Las Vegas, NV 89134                          Las Vegas, NV 89146
 8         (702)634-5005                                 702-804-8885
           (702) 380-8572 (fax)                          702-804-8887 (fax)
 9         melanie.morgan@akerman.com                    chris@nas-inc.com
           Attorney for Plaintiff                        Attorneys for Defendant
10         Bank of America, N.A.                         Hampton & Hampton Collections, LLC

11         Jaimie K. Combs                               Joseph P Garin
           Akerman LLP                                   Lipson Neilson Cole Seltzer & Garin, P.C.
12         1635 Village Center Circle, Suite 200         9900 Covington Cross Drive
            Las Vegas, NV 89134                          Suite 120
13         702-634-5000                                  Las Vegas, NV 89144
           702-380-8572 (fax)                            702-382-1500
14         jamie.combs@akerman.com                       702-382-1512 (fax)
           Attorney for Plaintiff                        NVECF@lipsonneilson.com
15         Bank of America, N.A.                         Attorneys for Defendant
                                                         The Siena Homeowners Association
16         William Shane Habdas
           Akerman LLP                                   Kaleb D. Anderson
17         1635 Village Center Circle, Suite 200         Lipson Neilson Cole Seltzer & Garin
            Las Vegas, NV 89134                          9900 Covington Cross Dr.
18         702-634-5000                                  Suite 120
           702-380-8572 (fax)                            Las Vegas, NV 89144
19         jamie.combs@akerman.com                       (702) 382-1500
           Attorney for Plaintiff                        (702) 382-1512 (fax)
20         Bank of America, N.A.                         kanderson@lipsonneilson.com
                                                         Attorneys for Defendant
21         Brandon E. Wood                               The Siena Homeowners Association
           The Clarkson Law Group, P.C.
22         2300 West Sahara Avenue, Suite 950            Amber M. Williams
           Las Vegas, NV 89102                           Lipson Neilson Cole Seltzer & Garin
23         702-462-5700                                  9900 Covington Cross Dr., Ste. 120
           702-446-6234 (fax)                            Las Vegas, NV 89144
24         bwood@the-clg.com                             702-382-1500
           Attorneys for Defendant                       702-382-1512 (fax)
25         Hampton & Hampton Collections,                awilliams@lipsonneilson.com
           LLC                                           Attorneys for Defendant
26                                                       The Siena Homeowner's Association

27                                              /s/ Timothy E. Rhoda
                                                An employee of ROGER P. CROTEAU &
28                                              ASSOCIATES, LTD.

                                             Page 3 of 3                                         2487 Napoli
